                                  FRIEDMAN & ANSPACH
                                       Attorneys at Law
                                        1500 Broadway
                                   New York, New York 10036
                                        (212) 354-4500

EUGENE S. FRIEDMAN                                                               FAX: (212) 719-9072
WILLIAM ANSPACH                                                             www.friedmananspach.com
ANUSHA RASALINGAM
JAE W. CHUN
 _________________
AMANDA BELL
ERIN McGEE
DANIEL TREIMAN




                                             April 8, 2020

VIA ECF
                                                             USDC SDNY
The Honorable Mary Kay Vyskocil, U.S.D.J.                    DOCUMENT
United States District Court                                 ELECTRONICALLY FILED
Southern District of New York                                DOC #:
500 Pearl Street, Room 2230                                  DATE FILED: 4/8/2020
New York, NY 10007

                                             Re: Demopoulos et al v.
                                             Winters Trucking Corp. et al
                                             1:19-cv-11748-MKV

Dear Judge Vyskocil:

        I represent the Plaintiffs, the Trustees and Fiduciaries of the Local 584 Pension Trust
Fund, in the above-captioned matter. In your March 24, 2020 Order (Doc. # 16), you had
directed the Plaintiffs to file a motion for entry of default judgment by April 17, 2020, with any
opposition due by April 24, 2020. I am writing to request an extension of time on these
deadlines.
        Counsel for the Defendants has contacted us, and we have arrived at a settlement in
principle. In order to have sufficient time to finalize this settlement and to obtain the necessary
signatures from our respective clients — tasks that are made more challenging by the current
pandemic — we request an extension of two weeks on the two deadlines set by the Court,
pushing them back to May 1, 2020 as a deadline for Plaintiffs to file any default motion and May
8, 2020 as a deadline for any opposition.
        We anticipate that before the first of those proposed new deadlines, we will have
finalized our settlement agreement and will be able to make a motion to dismiss with the consent
of both parties.
        Defendants’ counsel, Eric Simon of Jackson Lewis — to whom I gave a copy of your
March 24, 2020 Order — has consented to this request. This is the only request for an extension
that has been made in this case.
FRIEDMAN & ANSPACH



       April 8, 2020
       Page 2


               Thank you for your consideration.

                                                   Respectfully submitted,

                                                   ___/s/____________
                                                   Daniel Treiman

       Cc: Eric Simon, Jackson Lewis, Counsel for Defendants, via email to
       Eric.Simon@jacksonlewis.com




                                       4/8/2020
